— Decree of the Surrogate’s Court of Queens county rejecting for probate the documents offered as the last will and testament and codicil of Benjamin F. Lane, deceased, reversed on the law, with costs to appellant, payable out of the estate, and the matter remitted to the surrogate to enter a decree admitting the will and codicil to probate. The evidence adduced on the trial raised no issue that should have been submitted to the jury. (Matter of Burnham, 234 N. Y. 475.) Kapper, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs for reversal but favors a new trial.